ACCEPTED
                                                                                      01-14-00389-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                3/30/2015 11:30:14 AM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK

                      No. 01-14-00389-CR
                      No. 01-14-00389-CR
                               In the                  FILED IN
                                                1st COURT OF APPEALS
                         Court of Appeals           HOUSTON, TEXAS
                              For the           3/30/2015 11:30:14 AM
                      First District of Texas   CHRISTOPHER A. PRINE
                            At Houston                   Clerk

                    
                   Nos. 1350501 and 1350815
                    In the 263rd District Court
                     Of Harris County, Texas
                    
              JOHNATHAN RENARD CASTANEDA
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged in cause number 1350501 with aggravated

         sexual assault committed on June 8, 2012 (CR1 – 12). He was also

         charged in cause number 1350815 with the murder of Baron Armstrong

         committed on that same day (CR5 – 13). He pled “not guilty” to the

         charges, and the cases were tried to a jury (CR1 – 73) (CR5 – 81). The

         jury found the appellant guilty of both offenses, and the trial court
   thereafter assessed punishment on April 24, 2014 as follows: forty-five

   years in prison for the murder, and life in prison for the aggravated sexual

   assault (CR1 – 73) (CR5 – 81). The appellant filed notice of appeal that

   same day, and the trial court certified that he had the right to appeal (CR1

   – 77, 79) (CR5 – 85, 87).

2. The State’s brief is due on March 30, 2015. The State hereby requests a

   30-day extension for the filing of the State’s brief.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

      a. The record in this case is over one megabyte in length split over
          ten volumes and will take some time to process.

      b. The undersigned attorney researched and answered by email more
          than 50 legal questions of trial prosecutors since the appellant filed
          his brief. The undersigned attorney researched and answered even
          more such questions by phone during that time period.

      c. The undersigned attorney has been involved in completing the
          following written appellate project since the appellant filed his
          brief:

           (1)      Jennifer Waite v. The State of Texas
                    No. 14-13-00588-CR
                    Brief filed February 3, 2015

           (2)      Terry Cox Ferguson v. The State of Texas
                    No. 01-14-00247-CR
                    Brief filed February 12, 2015
                (3)     Kevin Kent v. The State of Texas
                        No. 14-13-00375-CR
                        Brief on PDR filed March 3, 2015

                (4)     Kelvin O’Brien v. The State of Texas
                        No. 01-14-00229-CR
                        Brief filed March 30, 2015

WHEREFORE, the State prays that this Court will grant the requested extension.

                                                 Respectfully submitted,

                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Kugler_eric@dao.hctx.net
                                                 TBC No. 796910

                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

             Jani Wood
             Assistant Public Defender
             Harris County, Texas
             1201 Franklin, 13th Floor
             Houston, Texas 77002
             Jani.Maselli@pdo.hctx.net
                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
Date: March 30, 2015